                        Case 8:20-bk-03470-CPM                  Doc 15        Filed 08/06/20         Page 1 of 3
                                               United States Bankruptcy Court
                                                Middle District of Florida
In re:                                                                                                     Case No. 20-03470-CPM
Dwayne Dixon Howard                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113A-8                  User: lewisb                       Page 1 of 1                          Date Rcvd: Aug 04, 2020
                                      Form ID: B318                      Total Noticed: 24


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 06, 2020.
db             +Dwayne Dixon Howard,    11920 Williams St,    Gibsonton, FL 33534-5546
28925711       +A.R.M. Inc.,    PO Box 277690,   Hollywood, FL 33027-7690
28925712       +Ar Resources,    Pob 1056,   Blue Bell, PA 19422-0287
28925713       +Bay Area Credit Service,    PO Box 467600,    Atlanta, GA 31146-7600
28925714       +Bridget Gruman,    3400 W Kennedy Blvd,    Tampa, FL 33609-2906
28925718       +Ccs/first National Ban,    500 East 60th St North,    Sioux Falls, SD 57104-0478
28925720       +Commonwealth Financial,    245 Main Street,    Scranton, PA 18519-1641
28925723       +Debt Recovery Solutions LLC,    PO Box 9001,    Westbury, NY 11590-9001
28925719      ++FIRST SAVINGS BANK,    PO BOX 5096,    SIOUX FALLS SD 57117-5096
               (address filed with court: Ccs/first Savings Bank,      500 East 60th St North,
                 Sioux Falls, SD 57104)
28925726       +HRRG,   PO Box 5406,    Cincinnati, OH 45273-0001
28925725       +Hillsborough County Fire,    PO Box 310398,    Tampa, FL 33680-0398
28925727       +Inphynet Contracting Srv LLC,    PO Box 740022,    Cincinnati, OH 45274-0022
28925728       +Mercury Card/fb&t/tsys,    1415 Warm Springs Rd,    Columbus, GA 31904-8366
28925730       +Preferred Coll & Manag,    1000 N Ashley Dr Ste 600,    Tampa, FL 33602-3723
28925731       +Southbay Hospital,    PO Box 9060,    Clearwater, FL 33758-9060
28925732       +Tbom/atls/fortiva Mc,    Po Box 105555,    Atlanta, GA 30348-5555
28925733       +Vonnie White,    c/o Ryan J Reed Esq,    101 E Lumsden Rd,   Brandon, FL 33511-6437

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QAESPOSITO.COM Aug 05 2020 05:28:00      Angela Welch,    12157 West Linebaugh Avenue,
                 PMB 401,   Tampa, FL 33626-1732
28925715       +EDI: CAPIO.COM Aug 05 2020 05:28:00      Capio Partners,    PO Box 1378,   Sherman, TX 75091-1378
28925716       +EDI: CAPITALONE.COM Aug 05 2020 05:28:00      Capital One Bank Usa N,    Po Box 30281,
                 Salt Lake City, UT 84130-0281
28925717       +EDI: PHINGENESIS Aug 05 2020 05:33:00      Cb Indigo/gf,    Po Box 4499,
                 Beaverton, OR 97076-4499
28925721       +EDI: CONVERGENT.COM Aug 05 2020 05:28:00      Convergent Outsourcing Inc,    PO Box 9004,
                 Renton, WA 98057-9004
28925722       +E-mail/PDF: creditonebknotifications@resurgent.com Aug 05 2020 01:58:22       Credit One Bank Na,
                 Po Box 98872,   Las Vegas, NV 89193-8872
28925729        E-mail/Text: info@phoenixfinancialsvcs.com Aug 05 2020 02:02:07       Phoenix Financial Serv,
                 8902 Otis Ave,   Indianapolis, IN 46216
                                                                                              TOTAL: 7

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
28925724*       ++FIRST SAVINGS BANK,   PO BOX 5096,   SIOUX FALLS SD 57117-5096
                 (address filed with court: Fsb Blaze,    500 E. 60th Street,    Sioux Falls, SD 57104)
                                                                                               TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 06, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 4, 2020 at the address(es) listed below:
              Angela Welch    welchtrustee@gmail.com, aesposito@ecf.axosfs.com
              Douglas Jackson    on behalf of Debtor Dwayne Dixon Howard djackson@GetYourLegalAction.com,
               sbechtel@GetYourLegalAction.com
              United States Trustee - TPA7/13   USTPRegion21.TP.ECF@USDOJ.GOV
                                                                                            TOTAL: 3
                       Case 8:20-bk-03470-CPM                      Doc 15     Filed 08/06/20         Page 2 of 3

Information to identify the case:
Debtor 1              Dwayne Dixon Howard                                            Social Security number or ITIN    xxx−xx−9750
                      First Name   Middle Name   Last Name                           EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                             Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                     EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Middle District of Florida

Case number: 8:20−bk−03470−CPM


Order of Discharge                                                                                                                 12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Dwayne Dixon Howard




                                                             ____________________________________________
                                                             Catherine Peek McEwen
           Dated: August 4, 2020                             United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case, and it does                  This order does not prevent debtors from paying any debt
not determine how much money, if any, the trustee will pay                  voluntarily or from paying reaffirmed debts according to the
creditors.                                                                  reaffirmation agreement. 11 U.S.C. § 524(c), (f).

Creditors cannot collect discharged debts
This order means that no one may make any attempt to                        Most debts are discharged
collect a discharged debt from the debtors personally. For                  Most debts are covered by the discharge, but not all.
example, creditors cannot sue, garnish wages, assert a                      Generally, a discharge removes the debtors' personal
deficiency, or otherwise try to collect from the debtors                    liability for debts owed before the debtors' bankruptcy case
personally on discharged debts. Creditors cannot contact                    was filed.
the debtors by mail, phone, or otherwise in any attempt to
collect the debt personally. Creditors who violate this order               Also, if this case began under a different chapter of the
can be required to pay debtors damages and attorney's                       Bankruptcy Code and was later converted to chapter 7,
fees.                                                                       debts owed before the conversion are discharged.
However, a creditor with a lien may enforce a claim against                 In a case involving community property: Special rules
the debtors' property subject to that lien unless the lien was              protect certain community property owned by the debtor's
avoided or eliminated. For example, a creditor may have                     spouse, even if that spouse did not file a bankruptcy case.
the right to foreclose a home mortgage or repossess an
automobile.

                                                                                           For more information, see page 2 >




Official Form 318                                             Order of Discharge                                    page 1
                Case 8:20-bk-03470-CPM            Doc 15    Filed 08/06/20     Page 3 of 3




Some debts are not discharged                              Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:             agreement are not discharged.

     ♦ debts that are domestic support                     In addition, this discharge does not stop
       obligations;                                        creditors from collecting from anyone else who is
                                                           also liable on the debt, such as an insurance
                                                           company or a person who cosigned or
     ♦ debts for most student loans;                       guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                            page 2
